Title: The American Commissioners to Lambert Wickes, 28 August 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Wickes, Lambert


Sir
Paris 28th. Augt. 1777
We conclude by this orders are recd. for permitting you to depart for America on condition of not cruising in these Sea’s nor returning into the Ports of France with the reprisal. We therefore desire you to put your ship into the proper state for sailing, and to supply her with the Provisions necessary for the Voyage. We must wait to know from you what quantity of Heavy Articles the reprisal will carry without prejudice to her sailing. The Goods we have in view are Salt Petre Anchors Large Cordage &c. We have wrote to Capt. Johnson to the same purpose and hope he will be ready by the Time you are. Your Letter of the [blank in MS: 24th] inst. is before us and your sentiments correspond with ours on the Subject. We are fully convinced that the previous measures are merely temporary and that affairs must soon take a very different turn but at all Events the reprisal and Lexington may be of as much or more service to America by returning with some necessaries as by continuing in Europe. We hope for your Answer by the return of this Post after which we shall write you more particularly. In the mean time we are &c.,


P.S. As we are in effect guaranties for yr. Complying with these conditions we rely on yr. honor not to break them
Lambert Wickes Esqr.

